Citation Nr: 1603998	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for residuals of cardiac catheterization with left ventricular angiography and coronary angiography, with bradycardiac arrest, cortical blindness, and partial right hemiparesis, due to treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from March 1977 to March 1990. 

This appeal to the Board of Veterans Appeals (Board) arises from a January 2009 rating action of Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington, which denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for "residuals of cardiac catheterization with left ventricular angiography and coronary angiography."        

The RO's January 2009 rating decision states that it concluded that "bradycardiac arrest, cortical blindness, and partial right hemiparesis were most likely caused by or were a result of the diagnostic cardiac catheterization procedure."  The Board has therefore framed the issue more broadly, as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In his appeal (VA Form 9), the Veteran indicated that he desired a videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled for such a hearing in December 2015, but he failed to report.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The surgical and medical treatment in June 2006 by VA resulted in the additional disability of residuals of cardiac catheterization with left ventricular angiography and coronary angiography, with bradycardiac arrest, cortical blindness, and partial right hemiparesis, that were proximately caused by an event not reasonably foreseeable. 


CONCLUSION OF LAW

Compensation for residuals of cardiac catheterization with left ventricular angiography and coronary angiography, with bradycardiac arrest, cortical blindness, and partial right hemiparesis, as a result of VA treatment, under 38 U.S.C.A. § 1151, is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has residuals of cardiac catheterization with left ventricular angiography and coronary angiography, with bradycardiac arrest, cortical blindness, and partial right hemiparesis, due to VA treatment in June 2006.  He argues that his cardiac catheterization was done by a "student doctor" who was not qualified, and that this caused an artery to collapse, resulting in a heart attack, and a stroke.  He also asserts that he later had an allergic reaction to ink used in a CT (computerized tomography) scan, which caused his blindness.  See Veteran's appeal (VA Form 9), received in January 2013.

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014 & Supp. 2015); 38 C.F.R. § 3.358(a) (2015).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

The relevant medical history is summarized as follows: In June 2006, the Veteran underwent a private treadmill exercise test for exertional chest pain.  Just over four minutes into the test, he had lightheadedness and burning midsternal chest pain.  The assessment noted that the results were typical for ischemia.  He was referred for cardiac catheterization.

On June 22, 2006, the Veteran underwent treatment at a VA hospital for left heart catheterization with left ventricular angiography and coronary angiography.  This was initially done as an outpatient procedure.  He was found to have one-vessel coronary artery disease with left main 90 percent proximal stenosis.  He had an adverse reaction to the procedure.  Specifically, he had acute cardiogenic shock with cardiac arrest.  There was an emergent PCI (percutaneous coronary intervention) with the deployment of the drug-eluding stent to the left main coronary lesion.  He had bradycardiac arrest with asystole/PEA (pulseless electrical activity) resuscitated with atropine and epinephrine.  He regained a pulse.  During the stenting procedure he developed ventricular fibrillation and a transvenous pacemaker was placed and he underwent PCI to the left main artery.  He was stabilized after receiving Amiodarone.  A balloon pump was placed and he was transferred to SICU (surgical intensive care unit).  

When he regained consciousness, he stated that he could not see or distinguish colors, although he was able to distinguish light from darkness.  He could not identify objects.  He had weakness in all four limbs, and a neurologist found that he had right hemianopsia.  He was also thought to have cortical blindness.   The neurologist's opinion was that he had global/hypoxic/hyperfusion injury or embolic phenomenon.  

On June 28, 2006, he condition began to deteriorate.  He could no longer see colors or shadows, and had slurred speech with central ataxia.  He could no longer feed himself, or walk.  It was noted that it was unclear if his symptoms were a clinical progression of the initial insult.  It was further noted that there were cases of cortical blindness after a dye load, and that the Veteran did seem to worsen after his CTA, but that deficits due to dye are usually limited to a couple of days.

A VA hospital report, covering treatment provided between March and April of 2007, notes that the Veteran has impaired vision due to cortical blindness due to anoxic injury, and that he was electively admitted for rehabilitation.  The report notes a possible history of a reaction to CT-contrast medium, and that his central ataxia had never resolved and remained a significant problem.   

In November 2008, a VA opinion was obtained from R.E., M.D.  Dr. E concluded the following: The bradycardiac arrest, cortical blindness, and partial right hemiparesis, were most likely caused or as a result of the diagnostic cardiac catheterization procedure on June 22, 2006.  The Veteran had a stroke with right partial hemiparesis at the same time.  These are unlikely a direct result of VA fault, such as carelessness, negligence, lack of proper skills, or an error in judgment, on the part of the diagnostic or treatment teams.  Appropriate and prompt referrals were made to the specialists including a neurologist and ophthalmologists, and prompt resuscitative and follow-up treatment was carried out in the intensive care unit.  

Subsequent referrals to rehabilitative specialists, such as physical therapy and speech therapy, were made.  Dr. E. concluded that it was "more reasonable" that the Veteran's residuals were "most likely caused by an unexpected result, as a complication of the procedure."

In a memorandum, dated in June 2011, the RO determined that the Veteran's June 2006 VA consent forms were not available, and that additional attempts to obtain them would be futile.  The Veteran was notified of the RO's determination that same month.  See 38 C.F.R. § 3.159(d), (e) (2015).

As an initial matter, the evidence shows that the actual surgical treatment and medical care provided by VA to the Veteran in June 2006 caused additional disability.  See 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d); Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); see also November 2008 VA opinion.  The next part of the analysis is the question of proximate cause including reasonable foreseeability.  Id.

Under 38 C.F.R. § 3.361(d), the event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In this case, no consent forms are of record, and the RO has determined that they are not available.  Neither the RO's January 2009 rating decision, nor the subsequently-dated December 2014 supplemental statement of the case, discusses the issue of unforseeability.  

On the basis of the evidence, including Dr. E's November 2008 opinion, the Board finds that the surgical and medical treatment in June 2006 by VA resulted in the additional disability of residuals of cardiac catheterization with left ventricular angiography and coronary angiography, with bradycardiac arrest, cortical blindness, and partial right hemiparesis, and that these disorders were proximately caused by an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).  Accordingly, the claim is granted.  

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  In this case, as the Board has fully granted the Veteran's claim, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER


Benefits under 38 U.S.C.A. § 1151 for residuals of cardiac catheterization with left ventricular angiography and coronary angiography, with bradycardiac arrest, cortical blindness, and partial right hemiparesis, are granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


